NO. 07-10-0344-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                SEPTEMBER 30, 2010

                         ______________________________


                              In re: MEGAN LEE DOZIER

                                                     Relator
                        _______________________________

               Opinion on Original Proceeding for Writ of Mandamus
                       _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Megan Lee Dozier (Dozier) petitions the court for a writ of mandamus directing

the Honorable William H. Heatley to vacate his order ”granting the Motion to Transfer to

Childress County.” We deny the petition.

      This dispute involved a proceeding to affect the parent-child relationship once

pending in Cottle County. The district judge who presided over that matter, i.e. William

H. Heatley, signed the order transferring the cause from Cottle County to Childress

County on May 11, 2010. In response, the district judge of Childress County accepted

the transfer via order signed on May 18, 2010. Thereafter, the Childress County district

clerk assigned cause number 9913 to the proceeding on June 7, 2010. It was not until

August 30, 2010, that Dozier petitioned us to direct the Cottle County district judge to

vacate its transfer order. This delay rendered problematic the granting of her request.
       While an order to transfer is interlocutory as far as the litigants are concerned, it

is final viz the transferring court. In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex.

2000) (orig. proceeding); Bigham v. Dempster, 901 S.W.2d 424, 429 (Tex. 1995); Seay

v. Valderas, 643 S.W.2d 395, 397 (Tex. 1982). More importantly, once the case has

been placed on the transferee court’s docket, the transferor court’s jurisdiction over the

matter ends. TEX. FAM. CODE ANN. §155.005(b) (Vernon 2008). Simply put, it can no

longer issue orders regarding the matter.

       Given that the Childress County district court formally accepted the transfer on

May 18, 2010, and the district clerk of that same county assigned the matter a cause

number on June 7, 2010, it can be said that the proceeding was placed on the

transferee court’s docket no later than June 7, 2010. This, in turn, means that whatever

jurisdiction the Cottle County district court had over its order transferring venue lapsed

on June 7, 2010, per §155.005(b) and Bigham v. Dempster. So, because it cannot

rescind a transfer order once its jurisdiction ends, Seay v. Valderas, supra, logic

dictates that we cannot order it to do that which it has no jurisdiction to do.

       The petition is denied.



                                                  Per Curiam




                                              2